Appeals fromx orders of the Family Court of Rensselaer County (Dixon, J.), dated June 30, 1980 and October 16, 1980, which denied petitioner’s application to modify downward child support payments provided by a judgment of divorce and granted income deduction orders pursuant to section 49-b of the Personal Property Law. Orders denying downward modification of child support payments affirmed, without costs. No opinion. Appeals from income deduction orders dismissed, without costs. Such orders are not orders of disposition from which appeals can be taken as of right (Matter of Maneri v Maneri, 54 AD2d 716), and leave to appeal has not been obtained. (See Family Ct Act, § 1112.) Kane; J. P., Main, Casey, Yesawich, Jr., and Weiss, JJ., concur.